             Case 2:19-cv-00374-JAM-JDP Document 40 Filed 07/21/21 Page 1 of 2



 1   MELISSA C. NOLD, ESQ., SBN 301378
 2
     NOLD LAW
     THE RUSSO BUILDING
 3   521 Georgia Street
     Vallejo, CA 94590 - 6006
 4
     Tel: (707) 644-4004
 5   Email: Melissa@noldlaw.com

 6   ADANTE POINTER, ESQ., SBN 236229
     PATRICK BUELNA, ESQ., SBN 317043
 7
     POINTER & BUELNA, LLP
 8   LAWYERS FOR THE PEOPLE
     Well Fargo Center
 9   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
10
     Tel: 707-805-7805
11   Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
12
     Attorneys for Plaintiff
13

14
                                      UNITED STATES DISTRICT COURT
15
                                      EASTERN DISTRICT OF CALIFORNIA
16

17
     KHOU VANG, ET AL.                                CASE NO.: 2:19-cv-00374-JAM-JDP

18           Plaintiffs, et al.

19      v.                                            STIPULATION AND ORDER TO AMEND
                                                      DISCOVERY SCHEDULE
20   CITY OF SACRAMENTO, et al.,

21           Defendants
22

23

24

25            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
26   Defendants by and through their designated counsel, that:
27           WHEREAS, the court has ordered the parties to propose a new discovery schedule. (Docket 35)
28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400              STIPULATION AND PROPOSED ORDER
             Case 2:19-cv-00374-JAM-JDP Document 40 Filed 07/21/21 Page 2 of 2


             WHEREAS, the parties propose the following discovery schedule:
 1

 2           Fact Discovery Cut-off:                                     October 15, 2021

 3           Designation of Expert Witnesses :                           October 15, 2021
 4
             Rebuttal of Expert :                                        November 15, 2021
 5
             Expert Discovery Cut-Off:                                   December 15, 2021
 6
             Last Day to File Dispositive Motions                        February 25, 2022
 7

 8           Last Day for Hearing on Dispositive Motions                 April 19, 2022 at 1:30 PM

 9           Pretrial Conference:                                         May 27, 2022 at 11:00 AM
10
             Trial:                                                       July 25, 2022 at 9:00 AM
11

12

13

14   Dated: July 20, 2021                           POINTER & BUELNA, LLP
                                                    LAWYERS FOR THE PEOPLE
15
                                                    By: /s/Patrick M. Buelna
16
                                                    PATRICK M. BUELNA
17                                                  Attorney for Plaintiff
18

19
     Dated: July 20, 2021                           CITY OF SACRAMENTO
                                                    CITY ATTORNEY’S OFFICE
20
                                                    By: /s/ Sean D. Richmond
21
                                                    SEAN D. RICHMOND
22                                                  Attorney for Defendants
23

24
             IT IS SO ORDERED.
25

26   Dated: July 20, 2021                            /s/ John A. Mendez
27                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400            STIPULATION AND PROPOSED ORDER
